 COOK COUNTY SCHOOL BUS, INC. 647Cook County School Bus, Inc. and Beer, Soft Drink, Water, Fruit Juice, Carbonic Gas, Liquor Sales Drivers, Helpers, Insider Workers, Bottlers, Warehousemen, School, Sightseeing, Charter Bus Drivers, General Promotional Employees, and Employees of Affiliated Industries, Malt-sters, Laborers, Syrup, Yeast, Food, Vinegar, Brewery, Recycling, and Miscellaneous Work-ers, of Chicago and Vicinity, Illinois, Local Un-ion 744, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America.  Cases 13ŒCAŒ38108 and 13ŒCAŒ38310 March 16, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND HURTGEN On August 31, 2000, Administrative Law Judge Mar-tin J. Linsky issued the attached decision.  The Respon-dent and the General Counsel filed exceptions, support-ing briefs, and answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order as modified below in order to conform it to the violations found by the judge2 and to provide for the traditional make-whole re-lief as requested by the General Counsel. AMENDED REMEDY In addition to the remedial provisions set forth in the judge™s decision, the Respondent shall further make whole the unit employees for any loss of wages or bene-fits they may have suffered as a result of the Respon-dent™s failure to comply with the agreement since De-cember 1, 1999, in the manner set forth in Ogle Protec-tion Service, 183 NLRB 682 (1970), enfd. 444 F.2d 52 (6th Cir. 1971), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).                                                            1  Member Hurtgen adopts the judge™s finding that the Respondent violated Sec. 8(a)(5) and (1) by terminating its contract with the Union, failing to comply with the terms and conditions of that contract, and withdrawing recognition from the Union.  In doing so, Member Hurt-gen relies solely on the judge™s alternative analysis that, even consider-ing art. 23 covering ﬁContract Termﬂ as written, the contract was for a 3-year agreement.  Although notice of intent to terminate was permitted after 1 year, the termination would not occur until the end of 3 years.  Therefore, the contract was still in effect when the Respondent engaged in the above conduct. 2 In the text of the judge™s decision, he found that the Respondent committed an independent violation of Sec. 8(a)(1) by promising em-ployees benefits in the form of a lottery bonus program. This is alleged as a violation in pars. V and IX of the complaint. The recommended Order and notice are modified to conform to this violation found by the judge.  In the event that the agreement provides for contribu-tions to pension and benefit funds, the Respondent shall make all contractually required contributions to those funds that they have failed to make since December 1, 1999, including any additional amounts due to the funds on behalf of the unit employees in accordance with Mer-ryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979).  Further, the Respondent shall reimburse unit employees for any expenses ensuing from its failure to make required contributions as set forth in Kraft Plumb-ing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts to be computed in the manner set forth in Ogle Protection Service, supra, with interest as prescribed in New Horizons for the Re-tarded, supra. In addition, we shall order the Respondent to deduct and remit union dues and fees as required by the check-off provisions in the 1998Œ2001 collective-bargaining agreement between the Respondent and Local 744, and to reimburse that Union for the Respondent™s failure to do so since December 1, 1999, with interest as prescribed in New Horizons for the Retarded, supra. ORDER The Respondent, Cook County School Bus, Inc., Ar-lington Heights, Illinois, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Unlawfully terminating collective-bargaining agreements with the Union and failing to comply with the terms and conditions of collective-bargaining agree-ments. (b) Unlawfully withdrawing recognition from the Un-ion. (c) Unlawfully promising a dedicated driver drawing lottery program or implementing it without giving prior notice and opportunity to bargain to the Union. (d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative actions necessary to effectuate the policies of the Act: (a) On request of the Union recognize and bargain with it as the designated and exclusive collective-bargaining representative of its employees in the bargaining unit. (b) Reinstate the unlawfully terminated contract and comply with all its terms and conditions retroactive to December 1, 1999. (c) Make whole employees for any loss of wages or benefits they may have suffered as a result of its failure 333 NLRB No. 75  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648to comply with the collectiv
e-bargaining agreement since 
December 1, 1999, with intere
st, as set forth in the rem-
edy section of this decision. 
(d) Deduct and remit union dues and fees as required 
by the checkoff provisions in the collective-bargaining 
agreement with the Union, 
and reimburse the Union for 
its failure to do so since December 1, 1999, with interest 
as set forth in the remedy section of this Decision. 
(e) If requested by the Union, terminate the dedicated 
driver drawing lottery program. 
(f) Within 14 days after service by the Region, post at 
its facility in Arlington Height
s, Illinois, copies of the 

attached notice marked ﬁAppendix.ﬂ
3 Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 13, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately upon receipt 
and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time 
since December 1, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT unlawfully terminate collective-
bargaining agreements with 
the Union and fail to comply 
with the terms and conditions of collective-bargaining 
agreements. 
WE WILL NOT unlawfully withdraw recognition of 
the Union. 
WE WILL NOT promise employees a dedicated driver 
drawing lottery program or unilaterally implement it 

without giving prior notice and opportunity to bargain to 
the Union. 
WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of your rights 
guaranteed in Section 7 of the National Labor Relations 
Act. WE WILL, on request, recognize and bargain with the 
Union as the designated and recognized exclusive collec-
tive-bargaining representative of our employees on 
wages, hours, and other terms and conditions of em-
ployment. 
WE WILL reinstate the contract we unlawfully termi-
nated and comply with all its terms and conditions retro-
active to December 1, 1999.
 WE WILL reimburse our employees, with interest, for 
any loss of wages or benefits they may have suffered as a 

result of our failure to comply with the collective-
bargaining agreement sin
ce December 1, 1999.   
WE WILL deduct and remit union dues and fees as re-
quired by the checkoff provisions in the collective-
bargaining agreement with the Union, and reimburse the 
Union with interest for our failure to do so since Decem-
ber 1, 1999. 
WE WILL, if requested by the Union, terminate our 
dedicated driver drawing lottery program. 
COOK COUNTY SCHOOL BUS, INC. 
 Mary F. Herrmann, Esq., for the General Counsel
. Harry Sangerman and Jeff Novak, Esqs. (McDermott, Will & 
Emery), 
of Chicago, Illinois, for the Respondent
. Patricia Collins 
and Susan Brannigan, Esqs
, (Asher, Gittler, 
Greenfield & D™Alba), 
of Chicago, Illinois, for the Charg-
ing Party. DECISION STATEMENT OF THE CASE 
MARTIN J. LINSKY, Administ
rative Law Judge.  On Sep-
tember 30, 1999, Teamsters Local 744 (the Union) filed a 
 COOK COUNTY SCHOOL BUS, INC. 649charge against Cook County School Bus, Inc. (the Respondent) 
in Case 13ŒCAŒ38108. On January 6 and February 2, 2000, the Union filed a charge 
and first amended charge against Respondent in Case 13ŒCAŒ
38310. On February 18, 2000, the National Labor Relations Board, 
by the Regional Director for 
Region 13, issued an amended 
consolidated complaint, which 
alleges that the Respondent, in 
violation of the National Labor 
Relations Act, terminated the 
parties™ collective-bargaining agreement, has repudiated, failed, 

and refused to apply the terms of the parties™ collective-
bargaining agreement and withdr
ew its recognition of the Un-ion.  In addition, the compla
int alleges that the Respondent 
promised employees that it woul
d provide moneys equivalent 
to the amount of moneys unit 
employees paid in union dues 
through a lottery whereby 14 drivers each could earn a bonus of 
$100 in monthly drawings and un
ilaterally implemented such a 
lottery system in violation of the Act. 
Respondent filed an answer in which it denied that it violated 
the Act in any way. 
A hearing was held before me in Chicago, Illinois, on April 
12 and 13, 2000.  I find for the General Counsel and conclude 
that Respondent violated the Act 
as alleged in the complaint. 
Subsequent to the hearing before me, the Region sought in-
junctive relief under Section 10(j) of the Act in the U.S. District 
Court for the Northern District of Illinois.  The Honorable 
Judge Suzanne B. Conlon granted injunctive relief in a decision 
dated May 30, 2000, which I have entered into the record, over 
the objection of Respondent, as
 Administrative Law Judge Exhibit 1.  I take judicial not
ice of Judge Conlon™s decision 
because both myself and the Board are entitled to know of her 
decision although we are bound to decide this case without 
regard to it or her rationale. 
Based on the entire record in this case, but not Judge Con-
lon™s decision, including the posthearing briefs submitted by 
the counsel for the General Counsel, Respondent, and the 
Charging Party and on my observation of the witnesses and 
their demeanor, I make the following 
FINDINGS OF FACT 
At all material times Respondent, an Illinois corporation with 
an office and place of business located in Arlington Heights, 
Illinois (the Respondent™s facili
ty), has been engaged in the 
business of school bus and related transportation. 
During the past year, Respondent, in conducting its business 
operations described above, derive
d gross revenues in excess of 
$500,000. During the past year, Respondent, in conducting its business 
operations described above, purchased and received at its Ar-lington Heights facility goods valued in excess of $50,000 di-
rectly from points located outsi
de the State of Illinois. 
Respondent admits, and I find, that at all material times Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
I.  THE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find, th
at at all material times the 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Termination of Contract 
and Withdrawal of Recognition 
The key issues in this case are whether there was a collec-
tive-bargaining agreement in e
ffect that barred Respondent 
from terminating its contract with the Union and whether there 
was a contract bar in effect su
ch that Respondent was without 
legal authority to withdraw recognition from the Union even 
though it came into possession of a petition from a majority of 
its employees stating that they no longer wished to be repre-
sented by the Union. 
If there was a contract bar in effect then Respondent violated 
the Act when it terminated the collective-bargaining agreement, 
withdrew its recognition of the Union, failed to comply with the 
collective-bargaining agreement, and when it unilaterally im-
plemented its dedicated driving drawing lottery after with-
drawal of recognition from the Union without giving the Union 
prior notice and opportunity to bargain. 
For at least the last 20 years the Union has represented a unit 
of bus drivers who work for Respondent.  In 1996 a decertifica-
tion petition was filed and an el
ection held among the bus driv-ers.  The Union won that elec
tion, which was held on January 
13, 1997, 40 to 23 and was recertified on March 5, 1997. 
Respondent has contracts with 
several school districts to 
provide bus transportation.  The bus drivers transport students 
from three different school distri
cts to and from school and, in 
addition, drive various charters.  Charters include driving stu-
dents to athletic events and on field trips and charters Respon-
dent contracts to handle for outside groups.  Charter trips ac-
count for only 8 percent of 
Respondent™s gross revenues and 
not the 80 percent recited on page 305 of the transcript.  I 

hereby correct the transcript. 
Introduced at trial were the last nine collective-bargaining 
agreements.  They were as follows: 
 GC Exh. 5  12/1/80   Œ 11/30/83 
GC Exh. 6  12/1/83   Œ 11/30/85 
GC Exh. 7  12/1/85   Œ 11/30/87 
GC Exh. 8  12/11/87 Œ 11/30/89 
GC Exh. 9  12/1/89   Œ 11/30/92 
GC Exh. 10  12/1/92   Œ 11/30/94 
GC Exh. 11  12/1/94   Œ 11/30/96 
GC Exh. 12  12/1/96   Œ 11/30/98 
GC Exh. 13  12/1/98   Œ 11/30/01 
 Three of the contracts were for 3 years (1980Œ1983, 1989Œ
1992, and 1998Œ2001) and six of the contracts were for 2 years 
(1983Œ1985, 1985Œ1987, 1987Œ1989, 1992Œ1994, 1994Œ1996, 1996Œ1998). The contract at issue in this case is General Counsel™s Ex-
hibit. 13 (12Œ1Œ98 Œ 11Œ30Œ01).  The last contract prior to the 
one in issue in this case was General Counsel™s Exhibit 12 
which ran from 12Œ1Œ96 to 11Œ30Œ98. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650Article 23 of the 1996 to 1998 contract provided as follows: 
 Article 23 
CONTRACT TERM 
 This contract shall become effective the 1st day of De-
cember, 1996 and shall remain 
in full force and effect through November 30, 1998 and continue in full force and 
effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other sixty (60) days prior to November 
30, 1998, or November 30th of any year thereafter, of its 
desire to terminate or amend this agreement. 
 In other words, the contract contained a rollover clause 
which automatically renewed the contract year to year unless 
the parties mutually consented to terminate or either party 
should notify the other 60 days prior to November 30, 1998, or 
November 30, of any year thereafter, of its desire to terminate 
or amend the agreement. 
On September 23, 1998, the Uni
on sent a letter to the Re-
spondent seeking to negotiate a successor collective-bargaining 
agreement. 
The parties met on October 27, 1998, and exchanged propos-
als for a new collective-bargaining agreement.  Consistent with 
past practice if an article or s
ection was not listed then the party wanted it to stay the same.  The 1996 to 1998 agreement was 
for 2 years.  The union proposal wanted the contract term to be 
2 years.  Respondent™s proposal was silent on terms of the con-
tract.  Neither side had a lawy
er at any of the negotiating ses-
sions. From the very beginning of ne
gotiations the Union wanted a 
2-year contract and the Responde
nt wanted a 3-year contract. 
The parties held negotiating 
sessions on November 10, 17, and 24, 1998, when the parties reached agreement on a contract 
which would have to be ratified by the members of the bargain-
ing unit.  The Union agreed to Respondent™s demand for a 3-
year contract. 
Consistent with past practice the Union prepared a synopsis 
of the agreement.  General Coun
sel Exhibit 17 is the synopsis 
the Union prepared and Responden
t agreed was accurate.  With 
respect to article 23 on contract te
rm the synopsis simply stated.   
 ARTICLE 23     
Contract Term
  3 Years
 The synopsis would only contain the changes to the then cur-

rent collective-bargaining agreement.   
 The members of the unit overwhelmingly rejected this con-
tract at a meeting on December 15, 1998. 
Thereafter, the parties met again in negotiating sessions on 
December 21 and 30, 1998. 
One of the matters discussed 
in negotiations was how to 
handle the matter of charters.  The drivers drove school runs for 
one of the three school district
s with whom Respondent had a 
contract.  The school districts differed in that one was high 
school only and another was elementary school only.  In an 
elementary school, for example,
 there would be a midday run 
by virtue of the school distri
ct having morning and afternoon 
kindergarten sessions, whereas in a school district with high 
schools only there would be no midday bus runs. 
Charters were extra driving a
ssignments to take students on field trips and athletic events.  There were more charters in 
some school districts than others
 and some charters were longer 
and therefore more lucrative for the driver than other charters.  
Under the existing contract charters were bid on by the drivers 
based on companywide seniority regardless of what school 
district had the charter.  In other words drivers by seniority bid 
on charters in school districts where they did not have their 
regular route.  It was a complicated system and the parties 
could not agree on how to modi
fy it.  Although only 8 percent 
of Respondent™s revenue was generated by charters it took 65 
to 70 percent of Respondent™s administrative time. 
During negotiations the Union 
suggested that the parties 
reach agreement on a contract on outstanding issues such as 
wages but provide for a reopener on the issue of bidding on 
charters only.  Respondent agreed
 to this proposal.  Article 12 
covered bidding on charters and wa
s quite complex.  As far as a 
change was concerned the Union wanted charter bidding by 
companywide seniority and Respondent wanted bidding by 
school district. 
The Union prepared the language after agreement was 
reached on December 30, 1998, into a synopsis, General Coun-
sel Exhibit 18, which Respondent agreed wa
s accurate. 
The synopsis provided, in pe
rtinent part, as follows: 
 ARTICLE 2     
Contract Term
 3 Years  Local 744 may notify Cook County School Bus in writing of 
its desire to reopen this Agreement for negotiations, but pro-
vided further, however that such negotiations shall be limited 
to bidding on charters in Article 12.  This Agreement and all 
other Articles and Sections of this Agreement shall remain in 
full force and effect as herein above set forth.  This reopener 
shall not extend past November 30, 2000. 
 On January 12, 1999, the members of the bargaining unit 
overwhelmingly rejected this contract as well. 
The parties returned to the bargaining table on January 25, 
1999, and reached agreement on a contract.  Again the Union 
prepared the synopsis (GC Exh. 19), which synopsis the Re-
spondent agreed was accurate. 
The pertinent part of the synopsis provided as follows: 
 ARTICLE 23    
Contract Term
 3 Years  Local 744 may notify Cook County School Bus in writing of 

its desire to reopen this Agreement for negotiations, but pro-
vided further, however that such negotiations shall be limited 
to bidding on charters in Article 12.  This Agreement and all 
other Articles and Sections of this Agreement shall remain in 
 COOK COUNTY SCHOOL BUS, INC. 651full force and effect as herein above set forth.  This reopener 
shall not extend past November 30, 2000. 
 On January 29, 1999, a majority of the members voted to rat-
ify the contract and the Union notified Respondent about the 
ratification. 
Consistent with past practice th
e Union typed up the contract 
in final form.  This was down by the Union™s accountant who 
had the 1996Œ1998 agreement in a computer and he typed in 
the changes.  Unbeknownst to everyone at the time a typo-
graphical mistake was made. 
 A simple typing error. 
 Article 23 should have read as follows: 
 CONTRACT TERM 
 This contract shall become effective the lst day of De-
cember, 1998 and shall remain 
in full force and effect through November 30, 2001 and continue in full force and 
effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other, sixty (60) days prior to November 
30, 2001, or November 30th of any year thereafter, of its 
desire to terminate or amend this agreement. 
 Local 744 may notify Cook County School Bus in 
writing of its desire to reopen this Agreement for negotia-

tions, but provided further, however that such negotiations 
shall be limited to bidding on charters in Article 12.  This 
Agreement and all other Articles and Sections of this 
Agreement shall remain in full force and effect as herein 
above set forth.  This reope
ner shall not extend past No-
vember 30, 2000. 
 But instead it read as follows: 
 CONTRACT TERM  This contract shall become effective the 1st day of De-
cember, 1998 and shall remain 
in full force and effect through November 30, 2001 and continue in full force and 
effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other, sixty (60) days prior to November 
30, 1999, or November 30th of any year thereafter, of its 
desire to terminate or amend this agreement. 
 Local 744 may notify Cook County School Bus in 
writing of its desire to reopen this Agreement for negotia-
tions, but provided further, however that such negotiations 
shall be limited to bidding on charters in Article 12.  This 
Agreement and all other Articles and Sections of this 
Agreement shall remain in full force and effect as herein 
above set forth.  This reope
ner shall not extend past No-
vember 30, 2000. 
 The chief negotiator for the Union was John McGinn.  He 
has been with the Union for 15 years and is a business agent, 
recording secretary, and a truste
e.  I found McGinn to be a very 
credible witness.  He impresse
d me as being 
extremely honest. 
McGinn proofread the typed contract but missed the typo-
graphical error, i.e., the 60-day no
tice of desire to terminate or 
amend should have read ﬁsixty (60) days prior to November 30, 
2001ﬂ (emphasis added) and not ﬁsixty (60) days prior to No-
vember 30, 1999 (emphasis added). 
When he found out about the er
ror and was asked before me 
why the contract said November 30, 1999, McGinn credibly 
answered, ﬁI don™t know.  I goofedﬂ (Tr. 98). 
Suffice it to say McGinn got four copies of the contract 
printedŠall with the typographical errorŠand on February 12, 
1999, the Union signed the contr
act and on February 15, 1999, 
Respondent signed the contract. 
On several occasions in 1999 McGinn contacted Respon-
dent™s assistant general manager,
 Sharon Pierluissi, to discuss 
the subject of bidding on charters as permitted by the reopener 
language.  On each occasion, Pierluissi put McGinn off saying 
Respondent was too busy to disc
uss the subject of bidding on 
charters. 
On July 12, 1999, three employees approached Respondent™s 
general manager, Robert Smith, and expressed their dissatisfac-
tion with the Union.  Smith told them he couldn™t discuss the 
matter with them and that they should call the National Labor 
Relations Board. 
Smith then called his superior, Respondent™s owner, John Benish, and was told by Benish to consult with counsel and 
Smith did so. Thereafter, on two or three occasions in August 1999 Smith 
was shown a petition with some na
mes on it.  He again told the 
employees he could 
not be involved. 
On September 10, 1999, Respondent, by Robert Smith, sent 
the following letter to the union: 
 As you know, Article 23 of the labor contract between 
Cook County School Bus, Inc. and Teamsters Local 744 

contains the following provision:  This contract shall become effective the 1st day of December, 
1998 and shall remain in full force and effect through No-
vember 30, 2001 and continue in full force and effect from 
year to year thereafter, unless te
rminated by mutual consent of 
the parties hereto, or unless either party shall notify the other, 
sixty (60) days prior to November 30, 1999, or November 
30th of any year thereafter, of it desire to terminate or amend 
this agreement. 
 This letter will serve as our
 notice to Local 744 that we wish to terminate the agreement. 
 After receipt of this letter the Union checked prior contracts 
and found to its surprise that a similar typing mistake occurred 
in the 1994Œ1996 contract (GC Exh. 11).  Article 23 in that 
contract provides as follows: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652CONTRACT TERM  This contract shall become effective the 1st day of De-
cember, 1994 and shall remain 
in full force and effect through November 30, 1996 and continue in full force and 
effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other, sixty (60) days prior to November 
30, 1994, or November 30th of any year thereafter, of its 
desire to terminate or amend this agreement. 
 No one ever discussed or mentioned this typing mistake at 
the time.  The Union gave notice of intent to amend the 1994Œ

1996 contract 60 days prior to November 30, 1996. 
The contracts for 1989Œ1992 (GC Exh. 9), 1992Œ1994 (GC 
Exh. 10) and 1996Œ1998 (GC Exh. 12) did not contain the typ-
ing error. 
The language in the contracts covering 1980Œ1983 (GC Exh. 
5); 1983Œ1985 (GC Exh. 6); 1985Œ1987 (GC Exh. 7); and 
1987Œ1989 (GC Exh. 8) contained the following language on 
contract term with only the ye
ars of the beginning and end of 
the contract being different
 between the contracts: 
 CONTRACT TERM  This contract shall become effective the 1st day of De-
cember, 1987 and shall remain 
in full force and effect through November 30, 1989 and continue in full force and 

effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other, sixty (60) days prior to November 
30th of any year thereafter, of its desire to terminate or 
amend this agreement. 
 It is interesting to note that 
in its September 10, 1999 letter 
of intent to terminate Respondent made a typographical error 
by writing ﬁit desireﬂ rather than the contractual language of 
ﬁits desire.ﬂ  Another obvious typing error. 
On September 13, 1999, Smith 
received a petition headed 
ﬁwe no longer want to be represented by Local Teamster Union 
744ﬂ signed by 46 of Respondent™s 60 bargaining unit employ-
ees. 
On September 13, 1999, Responde
nt, again by Robert Smith, 
sent the following letter to the Union: 
 In my letter to you date
d September 10, 1999, I pro-vided notice that we wished to terminate our collective 
bargaining agreement.  As a result, the agreement will 
terminate on November 30, 1999. 
 I now have received a petition from a majority of our 
employees in the bargaining unit stating that they no 
longer wish to be represented by Teamsters Local 744.  
Since Local 744 no longer represents a majority of bar-
gaining unit employees, we are withdrawing recognition 
of Local 744, effective Decembe
r 1, 1999.  Naturally, we 
will continue to administer the labor contract until its expi-
ration, however we do not intend to negotiate a successor 
agreement with Local 744. 
 It is not alleged nor shown that Respondent unlawfully as-
sisted in or promoted the circulation of the petition received by 
it on September 13, 1999.  Accordingly, if there was no con-
tract bar in effect then Responde
nt could have, on the basis of 
this petition signed by a majority of its employees, withdrawn 
its recognition of the Union be
cause Respondent would have had a good-faith doubt of the continued majority support of the 
Union among its employees in 
the bargaining unit.  See 
Allen-
town Mack Sales & Service v. NLRB,
 522 U.S. 359 (1998). 
If, however, there was a contract bar in effect at the time of 
the withdrawal of recognition the Respondent, even if it pos-
sessed a good-faith reasonable doubt of continued majority 
support, would not be free to w
ithdraw its recognition of the 
Union. It is my conclusion that the fi
rst paragraph of article 23 con-
tains a typographical error and 
that the 60-day notice should 
read 60 days prior to November 30, 2001, and 
not 60 days™ 
prior to November 30, 1999. 
It is clear to me that the parties agreed to a 3-year contract 
and only when Respondent became aware of the circulation of 
the decertification petition did it review the contract and seize 
on, what they well knew, was a 
typographical error.  Relying 
on what they knew was a typing mistake they terminated the 
contract and withdrew recognition. 
Accordingly, there was a contract bar in place, which pre-
vented withdrawal of recognition from the Union. 
In rebuttal a second petition was received in evidence which 
contained three sheets of paper (GC Exhs. 28, 29, and 30), each 
of which states, ﬁWe, the undersigned bargaining unit employ-
ees of Cook County School Bus, 
Inc., support Teamsters Local 
Union No. 744, affiliated with th
e I.B. of T.ﬂ  This second peti-
tion is signed by 42 of Res
pondent™s approximately 60 unit 

employees. 
I do not credit the testimony 
of General Manager Robert 
Smith. 
Following is a portion of Smith™s testimony that is instruc-
tive:  ADMIN. LAW JUDGE LINSKY:  When did you first 
find out or become aware that you could terminate the 
contract on November 30th, 1999? 
THE WITNESS:  That might have been like in Janu-
ary, February.  I™m not sure of the exact day, somewhere 
in there. 
ADMIN. LAW JUDGE LINSKY:  Now, you were 
bargaining for a three year contract? 
THE WITNESS:  Yes, sir. 
ADMIN. LAW JUDGE LINSKY:  And the union 
wanted a two year contract? 
THE WITNESS:  Uh-huh, yes. 
ADMIN. LAW JUDGE LINSKY: 
 And you agreed on 
a three year contract, is that correct? 
THE WITNESS:  Yes. 
ADMIN. LAW JUDGE LINSKY:  But in effect, the 
contract is really a one year contract, correct? 
 COOK COUNTY SCHOOL BUS, INC. 653THE WITNESS:  It™s a contra
ct that we have to have 
language in there where we can open up to insert another 
complete subject that we really
 didn™t deal with but needed 
Šthat we should have dealt with in negotiations. 
ADMIN. LAW JUDGE LINSKY:  Well, the reopener 
only went to bidding on charters, correct? 
THE WITNESS:  Charters is what the subject that we 
would have been 
meeting on, yes. 
ADMIN. LAW JUDGE LINSKY:  But when you 
wanted to get a three year contract and the union wanted a 

two year contract, didn™t you in effect sign a contract 
which you saw was for only one year? 
THE WITNESS:  I look to that as a three year contract 
that we could open up for the charters.  (Tr. 346Œ347.) 
 Smith was not credible.  I find he knew full well that Re-
spondent entered a 3-year contract with a limited reopener and 
that notice to terminate or amen
d should be made 60 days™ prior 
to the end of the contract on November 30, 2001. 
Again it is crystal clear to me that Respondent once it knew 
the decertification pe
tition was circulating among its employees 
seized on what it knew was a typographical error or obvious 
typing mistake to give notice to 
terminate the contract to the 
Union and to withdraw recognition of the Union once they 
received the decertification petition. 
I find the following cases cited by the General Counsel to be 
most helpful with regards to the law in this area, i.e., 
Ameri-
cana Healthcare Center, 
273 NLRB 1728 (1985), and 
Globe-Union, Inc., 245 NLRB 145 (1979).  In other words the parties 
conduct should be governed by what they agreed to and not by 

what was mistakenly put in the contract. 
The case of Union Fish Co., 156 NLRB 187 (1965), is dis-
tinguishable.  In 
Union Fish Co., the Board ruled that the length 
of the term of the contract must be ascertained on its face, 
without resort to parol evidence, fo
r it to be a contract bar.  In 
this case the term of the contract is ascertained on its face, i.e., 
a 3-year contract to run from December 1, 1998, to November 
30, 2001. 
As pointed in 
Americana Healthcare Center
, supra, ﬁwhere a written agreement is not in conformity with the actual intent of 
the parties, a court of equity will reform the writing in accor-
dance with that intention.  13 Williston on Contracts § 1547 (3d 
ed. 1970).  It is clear that the courts will enforce Board orders 
requiring a party to execute a contract reflecting the actual 
agreement of the parties, and 
this principle supports reforma-
tion of the written contract herein.ﬂ  273 NLRB at 1733. 
The Board in Apache Powder Co., 223 NLRB 191 (1976), 
observed ﬁthat rescission for un
ilateral mistake is, for obvious 
reasons, a carefully guarded remedy reserved for those in-

stances where the mistake is so obvious as to put the other party 
on notice of an error.ﬂ  We have such a case here. 
The Union makes an additional argument that makes sense to 
me, namely, that even as written, typing error included, the 
contract is still a 3-year contract which terminates on Novem-
ber 30, 2001, but the language of the contract permits notice of 
intent to terminate to be given 60 days prior to November 30, 
1999, but, of course, since it is a 3-year contract unless there is 
mutual agreement to terminate earlier, the contract remains in 
effect until November 30, 2001.  And, of course, would be a 
contract bar to withdrawal 
of recognition and obviously Re-

spondent would be required to co
mply with the contract until 
November 30, 2001. 
Again, the language of article 23 is as follows: 
 Article 23 
Contract Term 
 This contract shall become effective the 1st day of De-
cember, 1998 and shall remain 
in full force and effect through November 30, 2001 and continue in full force and 
effect from year to year thereafter, unless terminated by 
mutual consent of the parties hereto, or unless either party 
shall notify the other, sixty (60) days prior to November 
30, 1999, or November 30th of any year thereafter, of its 
desire to terminate or amend this agreement. 
 Local 744 may notify Cook County School Bus in 
writing of its desire to reopen this Agreement for negotia-
tions, but provided further, however that such negotiations 
shall be limited to bidding on charters in Article 12.  This 
Agreement and all other Articles and Sections of this 
Agreement shall remain in full force and effect as herein 
above set forth.  This reope
ner shall not extend past No-
vember 30, 2000. 
 Respondent since December 1, 1999, has violated Section 
8(a)(1) and (5) of the Act since it has failed to abide by the 
current collective-bargaining ag
reement, including failing to withdraw and remit union dues.  In addition, Respondent vio-
lated Section 8(a)(1) and (5) of the Act when it unlawfully 
withdrew recognition of the Union. 
B.  Unilateral Changes Implemen
ted After Termination of Con-
tract and Withdrawal of Recognition 
On December 1, 1999, Assist
ant General Manager Sharon 
Pierluissi handed all of Respondent™s unit employees a three-
page memo signed by General Manager Robert Smith.  In the 
memo addressed to all drivers,
 Respondent announced that as 
of 12:01 a.m. that day it was no longer recognizing the Union 
as the employees™ collective-bargaining representative.  The 
memo also stated that it was no longer making dues deductions 
from their paychecks and that it was instituting a monthly lot-
tery program in which Respondent would contribute $1400 
monthly into a fund and would hold drawings where each 
month 14 of the approximately 60 drivers would win $100.  In 
the memo, Respondent explains that $1400 represents the ap-proximate amount of union dues formerly collected each month 
from employees.  The new bonus lottery program was to be 
called the ﬁDedicated Driver Drawing (3D)ﬂ Program.  General 
Counsel Exhibit 27.  The 3D program described in the memo 
was in fact implemented, without notification to the Union and 

without providing the Union with an opportunity to bargain 
about the new bonus program. 
At the time of the hearing, there had been 4 monthly draw-
ings under the 3D program held
 in December 1999, January, 
February, and March 2000.  Fourteen drivers each month have 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654been awarded $100.  In her tes
timony, Pierluissi described the 
drawings as resembling a Lotto drawing, with a cage-like roller 
where employee names are picked out of the bin.  The drawings 
are held towards the end of each month and at a time when 
most of the drivers are there so that everyone can watch.  After 
the names are announced, pictures are taken of each winner 
receiving their $100 bonus from either Robert Smith or Sharon 
Pierluissi.  In these pictures, a sign located behind the winner 
and manager states ﬁI™m a $100 
Winner.ﬂ  All of the ﬁI™m a 
$100 Winnerﬂ pictures are hung up on the walls of the drivers™ 
room at the Arlington Heights facility.  The Respondent had 
never had any similar lottery
 bonus program, or monetary 
awards, prior to the 3D program being instituted on December 
1, 1999. 
It is undisputed that beginning on December 1, 1999, Re-
spondent took a number of actions 
pursuant to their withdrawal 
of recognition from the Union. 
 The Respondent admits in its 
answer to the complaint and in its testimony throughout the 
hearing that it took the following 
actions alleged as violations 
in the instant case: 
On December 1, 1999, Respondent distributed a memo to all 
of its drivers stating that, as of that day, it was no longer recog-
nizing the Union as the employees™ collective-bargaining repre-
sentative, it was no longer ta
king union dues deductions from 
their paychecks, and that it was instituting a monthly lottery 
bonus program, the 3D program, in which the Respondent 
would award the total monthly 
union dues previously paid by 
unit employees, calculated at 
$1400 per month, to employees 
each month.  The uncontested record evidence clearly estab-
lishes that starting on December 1, 1999, Respondent took the 
actions described in the memo. 
 Respondent withdrew recogni-
tion from the Union, stopped abiding by the existing collective-

bargaining agreement, including the dues-checkoff provision, 
and implemented the lottery 
bonus program, awarding $100 to 
14 employees each month since December 1999. 
Respondent™s termination of 
the collective-bargaining 
agreement and withdrawal of recognition from the Union was 
in violation of Section 8(a)(1) and 
(5) of the Act.  Therefore, all 
of the subsequent actions take
n by Respondent, and alleged in 
the complaint, I find to be in violation of the Act, since Re-
spondent was still under an obligation to the Union.  The an-
nouncement and implementation of
 the lottery bonus program 
was clearly designed to emphasize to the employees that they 
no longer needed the Union, and 
in fact, had added benefits 
without the Union as their collec
tive-bargaining representative.  
Respondent™s actions were aimed at interfering with their rights 
guaranteed under the Act. 
The undisputed evidence proves 
that the Respondent violated 
Section 8(a)(1) of the Act by unlawfully promising employees 
benefits in the form of th
e 3D lottery bonus program.  
D&H 
Mfg. Co., 239 NLRB 393, 403 (1978).  The evidence also es-
tablishes that Respondent furthe
r violated Section 8(a)(1) and 
(5) of the Act by unilaterally in
stituting a lottery bonus program 
based upon matching the total m
onthly union dues previously 
paid by the unit employees and by
 failing and refusing to abide 
by the current collective-bargaining agreement, including fail-
ing to honor the contractual union dues-checkoff provision.  
NLRB v. Katz, 369 U.S. 736, 744 (1962); Branch International Services, 313 NLRB 1293, 1298 (1994). 
REMEDY The remedy in this case shoul
d include a cease-and-desist 
order and the posting of an appropriate notice.  The order 
should direct Respondent to reco
gnize the Union, reinstate the 
current collective-bargaining agreement and apply the terms of 
the collective-bargaining agreement as if it had never been 
terminated.  Respondent should te
rminate its lottery program if 
requested to do so by the Union. 
CONCLUSIONS OF LAW 
1.  Respondent, Cook County Sc
hool Bus, Inc., is an em-
ployer engaged in commerce within the meaning of Section 
2(6) and (7) of the Act. 
2.  The Union, Teamsters Local 744, is a labor organization 
within the meaning of Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) and (5) of the Act 
when it terminated its contract with the Union and failed to 
comply with the terms and conditions of the contract. 
4.  Respondent violated Section 8(a)(1) and (5) of the Act 
when it withdrew recognition of the Union. 
5.  Respondent violated Section 8(a)(1) and (5) of the Act 
when it unilaterally implemented its dedicated driver drawing 
lottery program without giving prior notice and opportunity to 
bargain to the Union. 
6.  The above violations of the Act are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. [Recommended Order omitted from publication.] 
 